they suffered monetary damages for their remaining claims to be viable.
                   Accordingly, we vacate the district court's summary judgment.'
                                   In light of our conclusion that summary judgment was
                   improperly granted, we vacate the district court's June 5, 2012, order
                   awarding attorney fees, costs, and damages to Rosemere, as Rosemere at
                   this point is not the prevailing party. For the same reasons, we vacate the
                   district court's August 13, 2012, order awarding supplemental attorney
                   fees that the Lytles are challenging in Docket No. 61308.
                                   Consistent with the foregoing, we
                                   ORDER the judgment of the district court VACATED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order. 2




                                                                Saitta



                                                                 Gibbons
                                                                         m79244            , J.




                          1 We have considered Rosemere's alternative arguments as to why
                   the Lytles' claims fail on their merits. Based on the current record, we are
                   unable to determine that all aspects of the Lytles' claims would fail as a
                   matter of law.
                          2 To the extent that our resolution of these appeals may appear
                   inconsistent with our resolution of the appeal in Docket No. 63942, we
                   note that our resolution of these appeals was premised in part on the
                   Lytles' stipulation as to the amended CC&Rs' validity.

SUPREME COURT
      OF
    NEVADA
                                                            2
(0) 1947A Ca Tip
                 cc: Hon. Rob Bare, District Judge
                      Persi J. Mishel, Settlement Judge
                      Sterling Law, LLC
                      Leach Johnson Song & Gruchow
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                                            r.:Suga